DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of claims 1-13, Group I, in the reply filed on 06/28/21 is acknowledged.
Drawings
The drawings were received on 10/24/18. These drawings are accepted by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102 (a1) / (a2) as being anticipated by Johal et al. (US Patent 8,409,875), hereinafter, Johal. 
Regarding claim 1, Johal discloses an apparatus for measuring binding kinetics of an interaction of an analyte material present in a fluid sample (see: col. 3, lines 39-43), comprising:
 a sensing resonator comprising at least one binding site for the analyte material (see: col. 1, lines 4-7); 
actuation circuitry adapted to drive the sensing resonator into an oscillating motion (see: col. 3, lines 43-44); 
measurement circuitry coupled to the sensing resonator and adapted to measure an output signal of the sensing resonator representing resonance characteristics of the oscillating motion of the sensing resonator (see: col. 3, lines 43-44 and 50-57); and 
a controller coupled to the actuation and measurement circuitry, wherein the controller is adapted to detect an individual binding event between the at least one binding site and a molecule of the analyte material (see: col. 3, lines 50-57 and col. 6, lines 33-35).
Regarding claim 2, Johal discloses the apparatus of claim 1, wherein the controller is further adapted to determine the frequency at which the actuation circuitry drives the sensing resonator (see: col. 9, lines 18-26). 

Regarding claim 4, Johal discloses the apparatus of claim 3, wherein the controller is further adapted to detect the individual binding event by determining a frequency shift of the output signal of the sensing resonator based upon the first frequency and the second frequency (col. 10, lines 18-32).
Regarding claim 5, Johal discloses the apparatus of claim 4, wherein the controller is further adapted to detect the individual binding event by comparing the frequency shift to a frequency shift threshold (see: claim 10). 
Regarding claim 6, Johal discloses the apparatus of claim 1, further comprising a reference resonator free of binding sites for the analyte material (see: col. 3, lines 29-30), wherein the reference resonator is coupled to the actuation circuitry and the measurement circuitry (see: claim 3). 
Regarding claim 7, Johal discloses the apparatus of claim 6, wherein the actuation circuitry is adapted to independently drive the reference resonator and the sensing resonator into oscillating motion (see: col. 9, lines 18-26). 

Regarding claim 9, Johal discloses the apparatus of claim 1, wherein the sensing resonator is of sufficiently small mass for the controller to detect the individual binding event (col. 6, lines 21-27). 
Regarding claim 10, Johal discloses the apparatus of claim 1, wherein the controller is further adapted to determine a binding rate of the analyte material (see: claim 6). 
Regarding claim 11, Johal discloses the apparatus of claim 10, wherein the controller is adapted to determine the binding rate of the analyte material by counting a number of individual binding events per unit time (see: claim 7). 
Regarding claim 12, Johal discloses the apparatus of claim 10, wherein the controller is further adapted to determine a concentration of the analyte material based upon the binding rate of the analyte material  (see: claim 9). 
Regarding claim 13, Johal discloses the apparatus of claim 1, wherein the sensing resonator comprises an array of sensing resonators each comprising at least one binding site for the analyte material, wherein the measurement circuitry is adapted to measure an output signal of each sensing resonator of the array of sensing resonators that represents resonance characteristics of the oscillating motion of the respective sensing resonator (a resonator interface adapted to be operatively coupled 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206.  The examiner can normally be reached on Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JACQUES M SAINT SURIN/Examiner, Art Unit 2861